                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE


 LAKEITA KEMP, individually and on
 behalf of all others similarly situated,
                                              Case No.: _____
                   Plaintiff,

v.
                                              JURY TRIAL DEMANDED
NISSAN NORTH AMERICA, INC. and
NISSAN MOTOR CO., LTD.,

                   Defendants.




                                  CLASS ACTION COMPLAINT




     Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 1 of 30 PageID #: 1
                                                     Table of Contents
I. Nature of Case ............................................................................................................................2
II. Jurisdiction and Venue.............................................................................................................4
III. Parties .......................................................................................................................................5
   A. Plaintiff ...................................................................................................................................5
   B. Defendants ..............................................................................................................................5
IV. Factual Allegations ..................................................................................................................6
   A. The Presence of the Emergency Braking Defect in the Class Vehicles .................................6
   B. Nissan Knew of the Emergency Braking Defect Prior to Sale or Lease of the Class
      Vehicles .................................................................................................................................9
   C. Nissan’s Inadequate Technical Service Bulletin .................................................................13
   D. Nissan Received Pre-Suit Notice Multiple Times and Ways ..............................................14
   E. Nissan’s Marketing and Concealment .................................................................................15
V. Class Action Allegations .........................................................................................................16
VI. Claims for Relief ....................................................................................................................20
   A. Claims Brought Individually ................................................................................................22
         Count 1 – Violations of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq ...20

   B. Claims Brought on Behalf of the Connecticut Class............................................................22
         Count 2 – Breach of Express Warranty ................................................................................22

         Count 3 – Breach of Implied Warranty of Merchantability Conn. Gen. Stat. Ann. § 42a-2-
         314 ........................................................................................................................................24

         Count 4 – Fraudulent Concealment ......................................................................................25

         Count 5 – Unjust Enrichment ...............................................................................................27

VII. Relief Requested ...................................................................................................................27
VIII. Demand for Jury Trial .......................................................................................................28




                                        1
        Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 2 of 30 PageID #: 2
       Plaintiff Lakeita Kemp (“Plaintiff”), individually and on behalf of the other members of

the below-defined class she respectively seeks to represent (collectively, the “Class”), hereby

alleges against Nissan North America, Inc. (“Nissan NA”) and Nissan Motor Co., Ltd. (“Nissan

MC”) (collectively, “Defendants” or “Nissan”), upon personal knowledge as to herself and her

own acts, and as to all other matters upon information and belief, based upon investigation, as

follows:

I.     Nature of the Case

       1.      Plaintiff brings this case, seeking damages and equitable relief, individually and

on behalf of the other Class members, each of whom purchased or leased one or more model

year 2017-2019 Nissan vehicles equipped with Forward Emergency Braking or Automatic

Emergency Braking technology (the “Class Vehicles”).

       2.      Each of the Class Vehicles contains a defective emergency braking system that

exposes drivers and passengers to the risk of sudden and unexpected collision.

       3.      As advertised by Nissan, its Forward Emergency Braking/Automatic Emergency

Braking technology (herein referred to as the “Emergency Braking System”) uses radar to detect

the possibility of a collision with vehicles or pedestrians. In its intended functionality, the

Emergency Braking System will apply an emergency brake, causing the vehicle to decelerate and

stop, in the event that an imminent collision is detected.

       4.      Nissan first offered Forward Emergency Braking technology on the model year

2015 Nissan Murano. In recent years, in an effort to appear at the forefront of emerging

autonomous driving technology, it has expanded the application of that technology to other

models, and has re-branded this same technology as Automatic Emergency Braking technology.




                                     2
     Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 3 of 30 PageID #: 3
Beginning with model year 2018 vehicles, Nissan made what is now called Automatic

Emergency Braking a standard feature on its Rogue, Rogue Sport, Murano, Altima, Maxima,

Armada, Pathfinder, Leaf and Sentra vehicles.

       5.        Nissan’s Emergency Braking System, however, is not road ready. It suffers from

a serious defect, wherein the Emergency Braking System engages suddenly and unexpectedly

when no collision is imminent and a driver has no intention of stopping her vehicle. This defect

is referred to herein as the Emergency Braking Defect.

       6.        Due to the Emergency Braking Defect, owners and lessees of Class Vehicles have

experienced sudden and unexpected braking on railroad tracks, on bridges, in intersections, and

other driving situations that have placed them at serious and unreasonable risk of side-on or rear-

end collision.

       7.        The Emergency Braking Defect is a uniform defect, existing within all Class

Vehicles, and is often experienced at extremely low mileages, within Nissan’s 36,000 mile

limited warranty period.

       8.        Nissan knew of the Emergency Braking Defect prior to the sale or lease of the

Class Vehicles. This is evidenced by the reports of owners and lessees complaining about the

Emergency Braking Defect to Nissan and Nissan dealers, as well as the multitude of consumer

complaints collected by the National Highway Traffic Safety Administration’s (“NHTSA”)

Office of Defects Investigation (“ODI”). Despite this knowledge, Nissan failed to disclose and

actively concealed the Emergency Braking Defect from Class members and the public, and

continued to market and advertise the Class Vehicles.




                                     3
     Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 4 of 30 PageID #: 4
        9.      Nissan sold hundreds of thousands of Class Vehicles despite knowing that the

Emergency Braking System engages suddenly and unexpectedly, posing a safety hazard to

Plaintiff, the other Class members, and others sharing the road with Class Vehicles.

        10.     Purchasers and lessees who have complained to Nissan about the Emergency

Braking Defect have been told that their vehicle is fine and have been refused repair or other

adequate remedy.

        11.     The Emergency Braking Defect inhibits Plaintiff’s and the other Class members’

expected, comfortable, and safe use of their Class Vehicles, and exposes them to the risk of

serious injury resulting from sudden brake failure.

        12.     As a result of Nissan’s selling and leasing vehicles with the Emergency Braking

Defect, Plaintiff and the other Class members were damaged in that they purchased Class

Vehicles that they would not have purchased, or at least paid more for their Class Vehicles than

they would have paid, had they known about the Emergency Braking Defect.

II.     Jurisdiction and Venue

        13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) and (d)

because Plaintiff is a citizen of a different state than Defendants, there are more than 100 Class

members nationwide, and the amount in controversy for the Class exceeds $5,000,000 exclusive

of costs and interest.

        14.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because Plaintiff asserts claims under the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et

seq.

        15.     This Court has personal jurisdiction over Nissan NA because Nissan has its

principal place of business in Tennessee and in this district. Moreover, Nissan NA is authorized




                                       4
       Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 5 of 30 PageID #: 5
to do business in this district and conducts substantial business in this district. This Court has

personal jurisdiction over Nissan MC because it engages in continuous corporate operations

within Tennessee due to its dealings with Nissan NA.

        16.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 with respect to

Nissan NA because Nissan NA resides in this district. Additionally, Nissan NA has marketed,

advertised, sold, and leased Class Vehicles within this district. Venue is proper in this district

pursuant to 28 U.S.C. § 1391 with respect to Nissan MC because Nissan MC is not a resident of

the United States and may thus be “sued in any judicial district.”

III.    Parties

        A.        Plaintiff

        17.       Lakeita Kemp is a citizen of Connecticut. Plaintiff Kemp owns a 2019 Nissan

Altima, which she purchased new from a Nissan dealer in Connecticut in 2019. Before

purchasing her 2019 Altima, Plaintiff Kemp reviewed Nissan’s promotional materials regarding

the vehicle and interacted with at least one sales representative at an authorized Nissan

dealership.

        18.       Nissan failed to disclose the Emergency Braking Defect to Plaintiff Kemp before

she purchased her Altima, despite Nissan’s knowledge of the defect, and Plaintiff Kemp,

therefore, purchased her Altima with the incorrect understanding that it would be a safe and

reliable vehicle. Had Plaintiff Kemp known about the Emergency Braking Defect, she would not

have purchased her Altima, or certainly would not have paid as much for it as she did.

        19.       Within weeks after her purchasing the vehicle, Plaintiff Kemp’s 2019 Altima

began experiencing the Emergency Braking Defect.           Plaintiff Kemp has most commonly




                                       5
       Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 6 of 30 PageID #: 6
experienced the Emergency Braking Defect in parking garages, where her brakes lock up,

suddenly and forcefully, as she approaches an up ramp.

         20.   Plaintiff Kemp has made her Nissan dealer aware of the Emergency Braking

Defect, but has not been provided any effective remedy.

         B.    Defendants

         21.   Defendant Nissan NA is a California corporation with its principal place of

business in Franklin, Tennessee. Nissan NA engages in the design, manufacturing, advertising,

and marketing of Nissan automobiles, including the Class Vehicles. It markets and sells the

Class Vehicles nationwide, including in Connecticut and Tennessee.

         22.   Defendant Nissan MC is a Japanese corporation headquartered in Yokohama,

Japan.    Nissan NMC is the parent corporation of Nissan NA and designs, manufactures,

distributes, markets and sells Nissan automobiles.

         23.   Upon information and belief, Nissan MC communicates with Nissan NA

concerning virtually all aspects of the Nissan vehicles it distributes within the United States. At

all relevant times, Nissan NA acted as an authorized agent and/or alter ego of Nissan MC while

performing activities including, but not limited to, advertising, warranties, warranty repairs,

dissemination of technical information, and monitoring the performance of the Class Vehicles in

the United States.

IV.      Factual Allegations

         A.    The Presence of the Emergency Braking Defect in the Class Vehicles

         24.   Plaintiff’s vehicle suffers from the Emergency Braking Defect, which results in

the emergency brake on her vehicle suddenly and unexpectedly engaging, bringing her vehicles

to a halt wherever they may be.




                                      6
      Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 7 of 30 PageID #: 7
          25.   Upon information and belief, Nissan introduced its Emergency Braking System as

an optional feature in its model year 2015 Murano. 1

          26.   Initially, Nissan called its Emergency Braking System “Forward Emergency

Braking.” From model year 2015 through model year 2017, Nissan offered its Emergency

Braking System as an optional feature on numerous models, including the Rogue, the Altima,

and the Maxima. 2

          27.   For the 2017 model year Rogue, Nissan introduced a series of mid-year

enhancements, which included standard Forward Emergency Braking. 3

          28.   For the 2018 model year, Nissan re-branded Forward Emergency Braking as

“Automatic Emergency Braking.” 4 Nissan also made it standard on seven of its most popular

models: the Rogue, Rogue Sport, Altima, Murano, LEAF, Pathfinder, Maxima, and Sentra

(except manual-transmission equipped and all NISMO versions). 5

          29.   Based on the uniformity of experiences with the Emergency Braking Defect

across models and model years, as further detailed below, it is evident that there is no material


1
  See “2015 Nissan Murano – Forward Emergency Braking System (if so equipped),” available
at https://www.youtube.com/watch?v=J-qiiVMReLw
2
 See, e.g., “2016 Nissan Maxima – Forward Emergency Braking System (if so equipped),”
available at https://www.youtube.com/watch?v=SAQ7XwL2wm0;
“2017 Nissan Altima – Forward Emergency Braking System (if so equipped),” available at
https://www.youtube.com/watch?v=FfGcJQJk_DYl; “2017 Nissan Rogue – Forward Emergency
Braking System (if so equipped),” available at
https://www.youtube.com/watch?v=N6AukjeuGTA
3
 See “2017.5 Nissan Rogue Press Kit,” available at https://nissannews.com/en-
US/nissan/usa/presskits/us-2017-5-nissan-rogue-press-kit
4
 See “Nissan to Offer Standard Automatic Emergency Braking (AEB) on One Million U.S.
Vehicles in 2018 Model Year,” available at https://nissannews.com/en-
US/nissan/usa/releases/nissan-to-offer-standard-automatic-emergency-braking-aeb-on-one-
million-u-s-vehicles-in-2018-model-year?mode=print
5
    See Id.


                                        7
        Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 8 of 30 PageID #: 8
difference in the Emergency Braking Systems in the Class Vehicles with respect to the

Emergency Braking Defect.

       30.     As advertised by Nissan, its Emergency Braking System “uses radar technology

to monitor a vehicle’s proximity to the vehicle ahead, giving the driver audible and visual display

warnings to help the driver reduce the vehicle’s speed if a potential frontal collision is detected.

If the driver fails to respond, the AEB system can apply the brakes, helping the driver to avoid

the collision or reduce the speed of impact if it is unavoidable.” 6

       31.     What Nissan does not advertise, and does not inform purchasers and lessees of the

Class Vehicles, is that its Emergency Braking System suffers from the Emergency Braking

Defect, which results in the emergency brake on their vehicles suddenly and unexpectedly

engaging even in the complete absence of another vehicle or other obstacle on the road ahead.

       32.     Based on the reports of those who have experienced the Emergency Braking

Defect, as further detailed below, this defect is often experienced on railroad tracks and bridges.

Owners and lessees of Class Vehicles have found themselves stopped in the middle of railroad

tracks due to the Emergency Braking Defect. Other owners and lessees of Class Vehicles have

recalled experiencing the Emergency Braking Defect on highways and at high speeds.

       33.     The Emergency Braking Defect poses a clear and significant safety risk to Class

Vehicle occupants because it can unexpectedly render the Class Vehicles helplessly at risk of a

side-on collision on train tracks or in an intersection, because it puts the Class Vehicles at a

heightened risk of being rear-ended (including at high speeds), and because it can prevent the

Class Vehicles from moving out of the way of danger.



6
  See “Nissan Intelligent Safety Shield Technologies,” available at
https://www.nissanusa.com/experience-nissan/news-and-events/car-safety-features-
technology.html


                                      8
      Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 9 of 30 PageID #: 9
       34.     Moreover, as further detailed below, owners and lessees of Class Vehicles, like

Plaintiff, experience the Emergency Braking Defect at inordinately low mileages, further

evidencing the fact that it is a fundamental and uniform defect across the Class Vehicles.

       B.      Nissan Knew of the Emergency Braking Defect Prior to Sale or Lease of the
               Class Vehicles

       35.     On information and belief, Nissan learned of the Emergency Braking Defect at

least as early as 2016, and certainly well before Plaintiff and Class members purchased or leased

their Class Vehicles, through sources such as pre-release evaluation and testing; early consumer

complaints made directly to Nissan, collected by NHTSA ODI, and/or posted on public online

vehicle owner forums; testing done in response to those complaints; aggregate data from Nissan

dealers; as well as through other internal sources unavailable to Plaintiff prior to discovery.

       36.     During the pre-release process of designing, manufacturing, engineering, and

testing the Class Vehicles, Nissan necessarily would have gained comprehensive and exclusive

knowledge about the Class Vehicle’s Emergency Braking Systems, particularly the basic

engineering principles behind the function of the systems and the systems’ responses to expected

conditions they would encounter in ordinary use.

       37.     An adequate pre-release analysis of the design, engineering, and manufacture of

the Emergency Braking Systems in the Class Vehicles would have revealed to Nissan that the

systems were defective and caused vehicles to suddenly and unexpectedly stop during normal

driving events, such as when vehicles encountered train tracks or inclines.

       38.     Further, consumers complain of experiencing the Emergency Braking Defect at

low mileages, within the warranty period. Upon information and belief, Nissan collects, reviews,

and analyzes detailed information about warranty claims made at its dealerships and service




                                      9
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 10 of 30 PageID #: 10
centers, including the type and frequency of such claims. Complete data on such claims is

exclusively within Nissan’s control and unavailable to Plaintiff without discovery.

       39.     Online resources reveal that consumers complained to Nissan about the

Emergency Braking Defect starting with, at least, model year 2016 vehicles, and that these

complaints have continued unabated through the present day.

       40.     For example, online complaints available through National Highway Traffic

Safety Administration state the following:

   •   2016 Nissan Altima, Incident Dated October 1, 2016
       “The contact owns a 2016 Nissan Altima. While driving various speeds, the Forward
       Emergency Braking warning indicator illuminated and caused the vehicle to slow down
       and then stop. The contact took the vehicle to a dealer, but there was no resolution for
       the issue with the emergency brake. The manufacturer was notified of the issue. The
       failure mileage was 7,259.”

   •   2016 Nissan Rogue, Incident Dated July 2, 2018
       “The vehicle automatically applies the brake in some instances . . . Service has had the
       entire body control module replaced, but electrical issues still persist. Multiple dealers
       have not been able to recreate the problem even though issues are still present.
       Significant safety hazard by vehicle automatically applying brake randomly and Nissan
       still does nothing to resolve the issue.”

   •   2017 Nissan Rogue, Incident Dated August 30, 2017
       “ABS braking system goes on when driving car for no apparent reason. No other cars or
       obstacles around. This has happened 7 times. Speed usually between 30/35 MPH.”

   •   2017 Nissan Rogue, Incident Dated October 11, 2017
       “On October 11, 2017, the vehicle’s [Emergency Braking System] caused the vehicle to
       unexpectedly brake while moving at approximately 65 mph on the interstate 10 freeway.
       This malfunction nearly caused a serious accident which could have resulted in serious
       injuries. We immediately contacted the Nissan dealer and they did have the vehicle
       towed to their service department for inspection. They have had the vehicle for
       approximately 1 week and are now contacting us requesting that we pick up the vehicle,
       despite the fact that they have not repaired the vehicle . . . .”

   •   2017 Nissan Rogue, Incident Dated October 18, 2017
       “The first time the vehicle malfunctioned, I was driving in a grocer store parking lot wih
       a personal friend and suddenly the car’s emergency brake protection activated, jolting the
       car to a stop. The second occurrence was in a parking deck (different from the first
       location) and the car again activated the emergency brake protection system, jolting the
       car to a stop. I then felt this was a safety issue and brought this into the Nissan


                                     10
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 11 of 30 PageID #: 11
    dealership. They checked the car and called reporting they could not find anything
    wrong with the car and I should pick it up. I picked the car up and continued to drive it
    until I switched cars with a personal friend who used the car to drive one mile back to
    home down a 4 lane road. Upon coming to an intersection, she reports she began slowing
    down and got in a turn lane to make a left onto our neighborhood road and as she was
    approaching the light, the car activated the emergency braking system, again jolting the
    car to a stop. She states during and after the car came to a complete stop, she kept her
    foot on the break the entire time and while decompressing the brake, the car then jolted
    forward crashing into the car in front of her. I had the car towed in to the Nissan
    dealership and had corporate Nissan step in to investigate the car. 6 weeks later they
    investigated the car reporting that no error was found with the car and again I should pick
    up my vehicle. I requested specific tests and asked the testing process for the car and
    was advised by the investigation department that they could not disclose that information
    and that the testing and results were ‘property of Nissan’ and that they were not offering
    any further assistance.”

•   2017 Nissan Rogue, Incident Dated October 26, 2017
    “On 10-26-2-17 while traveling at approximately 35 mph the vehicle’s Forward
    Emergency Braking System (FEB) suddenly and unexpectedly activated, bringing the car
    to a full and complete stop in the middle of the road. . . . There were no adverse
    conditions, obstructions, or vehicles within a dangerous distance to have caused the
    activation. . . . I returned the vehicle to the dealership were I purchased the car. After
    four days of diagnostic and road testing I was told that according to Nissan Tech Line,
    since the dealership was unable to duplicate the malfunction during the test drive the car
    is considered operational and safe and could be returned to the customer . . . .”

•   2017 Nissan Rogue, Incident Dated January 28, 2018
    “A second totally unnecessary deployment again occurred, this time @ 8:43 AM. I was
    again on the Southbound Major Deegan expressway . . . speed 52 MPH with the cruise
    control engaged, when the Forward Emergency Brake System automatically deployed,
    for about 2 to 3 seconds. Again, there was no car immediately in front of me; no debris
    on the roadway; nothing that would alert the sensor.”

•   2017 Nissan Rogue, Incident dated February 8, 2018
    “(FEB) Forward Emergency Braking System Faulty. I have filed another claim before
    this but there has been more development and answers to the unknown as to why it is
    doing this. I spoke to Nissan’s arbitration dept last night and they have found that it is
    some traffic lights that are causing an interference and causing this system to set off
    audible beep followed by a red light (according to user manual it is the FEB emergency
    warning indicator). It will then brake on its own. . . . I am still fighting with Nissan, but
    as of last night, they said Nissan had no interest in replacing or letting me repurchase at
    this time . . . .”

•   2018 Nissan Rogue, Incident Dated April 23, 2018
    “The emergency braking engages without reason. This has led to 2 near misses. Once
    the car just stopped in the road. I thought it might have misinterpreted a snow pile.
    Then, driving over a train crossing, the car just stopped. Luckily I was able to get it


                                 11
Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 12 of 30 PageID #: 12
    moving before a train came. Very scary! When I called the service department, they
    were not very concerned.”

•   2017 Nissan Maxima and 2018 Rogue, Incidents Dated May 28, 2018 and prior
    “The problem began in my 2017 Nissan Maxima. I told the dealership that the
    emergency automatic braking system initiated while no other cars were around. They
    traded me in to the 2018 Nissan Rogue and the same issue has occurred 3 times in this
    vehicle. Each time, there were no other vehicles around. The dealership claimed there is
    nothing wrong with my vehicle. It wasn’t until I contacted corporate that they admitted
    they know there’s a defect, but no fix was available yet. They knowingly jeopardized my
    infant son’s safety and lied to me. This defect is scary and shouldn’t be allowed to be
    swept under the rug by dealerships. I no longer feel safe driving with Nissan.”

•   2018 Nissan Rogue, Incident Dated July 2, 2018
    “Forward Emergency Braking System engages while approaching a metal roadway
    surface and comes to a complete and abrupt stop. The roadway is a driveway on a private
    property. This vehicle is equipped with a safety system designed to prevent collisions
    with objects ahead, but engages when there is no object in front. The dealership has been
    aware of this issue since July 5, 2018 and the manufacturer has been aware since July 26,
    2018. In several instances, motorist travelling behind were unexpectedly surprised and
    forced to take evasive maneuvers to avoid collision.”

•   2018 Nissan Rogue, Incident Dated September 24, 2018
    “The contact stated that the vehicle’s automatic braking feature independently activated
    while the vehicle was being driven at various speeds. There were no obstacles in the
    vehicle’s path. The failure occurred without warning on approximately six occasions. . . .
    The failure mileage was approximately 1,600.”

•   2018 Nissan Rogue, Incident Dated September 30, 2018
    “Auto emergency braking is activating when there is no vehicle or obstacle in front of
    me. It happened the first time I left the dealer on an open highway. It happened again in
    a dark parking garage, and again when I was going less than 10 miles an hour over
    railroad tracks. It happened to my husband going over a bridge with metal expansion
    joints. Good thing no one was behind us when it happened.”

•   2018 Nissan Rogue, Incident Dated October 23, 2018
    “While accelerating on a county street, at almost 40 MPH, my car decided to suddenly
    brake and almost immediately stop. It vibrated and we heard a loud grinding type noise.
    I removed my foot from accelerator, and after just a second, the braking stopped and I
    was able to accelerate again. I was almost rear-ended by the car behind me. No warning
    lights or sounds were heard. The car has about 15,500 miles. This is the second time that
    this has happened. . . . I’m scared to drive this on the freeway, or actually anywhere I
    want to go more than 10 miles per hour . . . .”

•   2018 Nissan Rogue, Incident Dated November 13, 2018




                                 12
Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 13 of 30 PageID #: 13
       “While moving at 35 MPH on a paved surface street with no obstacles/cars in front of me
       or behind me and a green light at the next traffic light, the car made a high pitched noise
       and came to a full stop. Seemed as if the emergency braking system engaged for no
       apparent reason. Could have caused a rear end collision if anyone were behind me or if I
       were on the highway.”

   •   2018 Nissan Leaf, Incident Dated May 15, 2018
       “While driving forward, the vehicle suddenly, unexpectedly and violently applies the
       brakes without any driver input whatsoever! There are no other vehicles or pedestrians in
       the vicinity at the time. This sudden braking problem began on or about 5/15/18 and
       happened on several occasions after that. Twice while entering the underground parking
       garage at an office building and twice while driving on a city street. Vehicle has been at
       the local Nissan dealer for over a week but neither the dealership nor the manufacturer
       apparently has any idea how to fix the problem. They think that there is a fault in the
       Automatic Emergency Braking system. The service manager told me that other instances
       of the same issue have been reported to Nissan. The salesperson indicated that there were
       4 other similar cases at their dealership alone.”

       41.     As the complaints reveal, Nissan was repeatedly notified of the Emergency

Braking Defect by customers and dealers. Further, federal law requires automakers like Nissan

to be in close contact with NHTSA regarding potential auto defects, including imposing a legal

requirement, backed by criminal penalties for violation, of confidential disclosure of defects by

automakers to NHTSA, including field reports, customer complaints, and warranty data. See

TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000). Thus, automakers like Nissan should

(and do) monitor NHTSA databases for consumer complaints regarding their automobiles as part

of the automakers’ ongoing obligation to identify potential defects in their vehicles.

       42.     The complaints, moreover, show that owners and lessees of the Class Vehicles

considered the Emergency Braking Defect to be a material safety issue to the reasonable

consumer.

       C.      Nissan’s Inadequate Technical Service Bulletin

       43.     Nissan’s knowledge of the Emergency Braking Defect is also clear from its July

19, 2018 technical service bulletin (“TSB”), NTB18-041a.




                                     13
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 14 of 30 PageID #: 14
       44.     NTB18-041a addresses unexpected operation of the Emergency Braking System

in 2017-18 Rogue, Rogue Sport, and Rogue Hybrid vehicles, and admits that the Emergency

Braking System operates unexpectedly in these vehicles. NTB18-041a provides a purported

repair for the unexpected operation of the Emergency Braking system in these vehicles.

       45.     NTB18-041a, however, does not adequately address the Emergency Braking

Defect in any of the Class Vehicles.

       46.     First, NTB18-041a is not a recall, and an owner or lessee of one of the covered

Rogue models must first experience the inherently dangerous Emergency Braking Defect before

a repair is offered pursuant to NTB18-041a. Thus, Nissan requires owners and lessees of

covered Rogue models to risk sudden collision before it even offers the purported repair.

       47.     Second, the purported fix provided in NTB18-041a is ineffective and does not

remedy the Emergency Braking Defect. This is evident from Plaintiff Kemp’s experience.

Plaintiff Kemp reported the Emergency Braking Defect to her Nissan dealership in July 2018,

and was assigned an incident number. And although Plaintiff Kemp has brought her vehicle into

the Nissan dealership since the release of NTB18-041a, the dealership has not remedied the

Emergency Braking Defect in Plaintiff Kemp’s vehicle.

       D.      Nissan Received Pre-Suit Notice Multiple Times and Ways

       48.     Beginning in or around May 2019, Plaintiff Kemp began communicating with

Nissan, through her dealership, about problems with her Altima as they relate to the Emergency

Braking Defect. Plaintiff Kemp presented her car for repair at Nissan dealerships multiple times.

On or around July 16, 2019, Plaintiff Kemp sent her first letter to Nissan North America, Inc.

detailing the problems with her vehicle. She sent a follow up communication on or around July

18, 2019. Throughout this time period Plaintiff Kemp contacted numerous general managers,




                                     14
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 15 of 30 PageID #: 15
consumer affairs call center reps, and other employees and agents of Nissan in an attempt to have

her car repaired. These communications continued through the filing of this Complaint.

       E.        Nissan’s Marketing and Concealment

       49.       Upon information and belief, Nissan knowingly marketed and sold/leased the

Class Vehicles with the Emergency Braking Defect, while willfully concealing the true risks

posed by the Emergency Braking Systems.

       50.       Nissan directly markets the Class Vehicles to consumers via extensive

nationwide, multimedia advertising campaigns on television, the Internet, billboards, print

publications, mailings, and through other mass media.

       51.       Nissan’s marketing material describes the Class Vehicles as “intelligent” and as

automatically deploying emergency braking to avoid a collision.

       52.       In practice, the Class Vehicles are not so intelligent that they only deploy

emergency braking to avoid a collision. Nissan concealed the fact that the Class Vehicles suffer

from the Emergency Braking Defect which causes the Class Vehicles to stop suddenly and

unexpectedly even when there is no risk of colliding with a vehicle or pedestrian in front of the

Class Vehicle.

       53.       Nissan knowingly misled Class members about the true, defective nature of the

Class Vehicles. As detailed above, upon information and belief, Nissan has been aware of the

Emergency Braking Defect since at least 2016, before Plaintiff and the other Class members

purchased or leased their Class Vehicles, through pre-release evaluation and testing, and the

numerous and consistent complaints about the Emergency Braking Defect made directly to

Nissan, received through dealerships, and collected by NHTSA.




                                     15
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 16 of 30 PageID #: 16
        54.       In sum, Nissan has actively concealed the existence and nature of the Emergency

Braking from Class members since at least 2016 despite its knowledge of the existence and

pervasiveness of the Emergency Braking Defect.

        55.       By engaging in the conduct described above, Nissan has concealed, and continues

to conceal, the Emergency Braking Defect from Class members.                 If Class members had

knowledge of the information Nissan concealed, they would not have purchased or leased the

Class Vehicles or would have paid less to do so.

V.      Class Action Allegations

        56.       Plaintiff brings this action pursuant to Rules 23(a), 23(b)(2) and/or (c)(4), and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of themselves and all others similarly

situated.

        57.       Plaintiff seeks to represent the class as defined below as Court appointed class

representative.

        58.       Plaintiff seeks to represent the following statewide class (“the Connecticut Class”)

defined as follows:

              •   All current and former owners or lessees of a Class Vehicle (as defined herein)
                  that was purchased or leased in the State of Connecticut.

        59.       Excluded from both the Connecticut Class are Defendants and any of their

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

governmental entities; and the Court staff assigned to this case and their immediate family

members. Plaintiff reserves the right to modify or amend these Connecticut Class definitions as

appropriate during the course of this litigation.

        60.       The Classes expressly disclaim any recovery in this action for personal injury

resulting from the Emergency Braking Defect, without waiving or dismissing any such claims.



                                      16
     Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 17 of 30 PageID #: 17
          61.    This action has been brought and may properly be maintained on behalf of the

Connecticut Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil

Procedure.

          62.    Numerosity — Federal Rule of Civil Procedure 23(a)(1). The members of the

Connecticut Class are so numerous and geographically dispersed that individual joinder of all

class members is impracticable. While Plaintiff is informed and believes that there are not less

than one thousand members of the Connecticut Class, the precise number of the Connecticut

Class is unknown to Plaintiff, but may be ascertained from Nissan’s books and records, as well

as records from state Departments of Motor Vehicles. Connecticut Class members may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. Mail, electronic mail, Internet postings, and/or published

notice.

          63.    Commonality and Predominance — Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting individual Connecticut Class members, including, without limitation:

                 a.    whether the Emergency Braking Systems in the Class Vehicles are

defective;

                 b.    whether Nissan knew or should have known about the Emergency Braking

Defect, and, if yes, how long Nissan has known or should have known of the Emergency

Braking Defect;

                 c.    whether the defective nature of the Class Vehicles constitutes a material

fact that reasonable consumers would have considered in deciding whether to purchase or lease a

Class Vehicle;




                                     17
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 18 of 30 PageID #: 18
               d.     whether Nissan had a duty to disclose the defective nature of the Class

Vehicles to Plaintiff and Class members;

               e.     whether Nissan omitted and failed to disclose material facts about the

Class Vehicles;

               f.     whether Nissan’s concealment of the true defective nature of the Class

Vehicles induced Plaintiff and Class members to act to their detriment by purchasing or leasing

Class Vehicles;

               g.     whether the Class Vehicles were unfit for the ordinary purposes for which

they were used, in violation of the implied warranty of merchantability;

               h.     whether Plaintiff and the Class members are entitled to equitable relief,

including, but not limited to, a preliminary and/or permanent injunction;

               i.     whether Nissan was unjustly enriched though the sale of the Class

Vehicles

               j.     whether Nissan should be declared financially responsible for notifying all

Class members of the problems with the Class Vehicles and for the costs and expenses of

permanently remedying the Emergency Braking Defect in the Class Vehicles; and

       64.     Typicality — Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Connecticut Class members’ claims because Plaintiff and the Connecticut

Class members purchased or leased Class Vehicles that suffer from the Emergency Braking

Defect. Neither Plaintiff nor the other Connecticut Class members would have purchased the

Class Vehicles, or, alternatively, would have paid less for the Class Vehicles, had they known of

the Emergency Braking Defect. Plaintiff and the other Connecticut Class members suffered

damages as a direct proximate result of the same wrongful practices in which Nissan engaged.




                                     18
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 19 of 30 PageID #: 19
Plaintiff’s claims arise from the same practices and course of conduct that give rise to the claims

of the other Connecticut Class members.

       65.     Adequacy of Representation — Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because her interests do not conflict with the

interests of the other members of the Connecticut Class that he seeks to represent, Plaintiff has

retained counsel competent and experienced in complex class action litigation, and Plaintiff

intends to prosecute this action vigorously. The Connecticut Class’ interests will be fairly and

adequately protected by Plaintiff and her counsel.

       66.     Declaratory and Injunctive Relief — Federal Rule of Civil Procedure

23(b)(2). Nissan has acted or refused to act on grounds generally applicable to Plaintiff and the

other Connecticut Class members, thereby making appropriate final injunctive relief and

declaratory relief, as described below, with respect to the Connecticut Class members as a whole.

       67.     Superiority — Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

The damages or other financial detriment suffered by Plaintiff and the other Connecticut Class

members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Nissan, so it would be impracticable for the Connecticut

Class members to individually seek redress for Nissan’s wrongful conduct.             Even if the

Connecticut Class members could afford litigation the court system could not. Because of the

relatively small size of the individual Class members’ claims (compared to the cost of litigation),

it is likely that only a few Class members could afford to seek legal redress for Nissan’s

misconduct. Absent a class action, Class members will continue to incur damages, and Nissan’s




                                     19
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 20 of 30 PageID #: 20
misconduct will continue without remedy. Individualized litigation creates a potential for

inconsistent or contradictory judgments, and increases the delay and expense to all parties and

the court system. By contrast, the class action device presents far fewer management difficulties,

and provides the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court. Class treatment of common questions of law and fact would be a

superior method to multiple individual actions or piecemeal litigation in that class treatment will

conserve the resources of the courts and the litigants, and will promote consistency and

efficiency of adjudication.

VI.     Claims for Relief

        A.     Claims Brought Individually

                                   COUNT 1
              VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                            15 U.S.C. §§ 2301, et seq.

        68.    Plaintiff incorporates by reference each allegation set forth in paragraphs 1-67.

        69.    Plaintiff brings this Count individually.

        70.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

virtue of 28 U.S.C. §§ 1332(a) and (d).

        71.    Plaintiff is a “consumer” within the meaning of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301(3).

        72.    Nissan is a “supplier” and “warrantor” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(4)-(5).

        73.    The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

        74.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with a written warranty.


                                       20
      Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 21 of 30 PageID #: 21
       75.     In its Limited Warranty, Nissan expressly warranted that it would repair or

replace defects in material or workmanship free of charge if those defects became apparent

during the warranty period. Nissan provides the following basic coverage warranty in its 2017

Warranty Information Booklet, which upon information and belief, is substantially identical for

all Class Vehicles: “The basic coverage period is 36 months or 36,000 miles, whichever comes

first. This warranty covers any repairs needed to correct defects in materials or workmanship of

all parts and components of each new Nissan vehicle supplied by Nissan . . . .”

       76.     Nissan’s Limited Warranty is a written warranty within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied warranty of

merchantability is covered by 15 U.S.C. § 2301(7).

       77.     With respect to Plaintiff’s purchase her 2019 Altima, the terms of Nissan’s

written warranty and implied warranty or merchantability became part of the basis of the bargain

between Nissan, on the one hand, and Plaintiff on the other.

       78.     Nissan breached the implied warranty of merchantability. Plaintiff’s 2019 Altima

suffer from the Emergency Braking Defect, as described above, which renders her car

unmerchantable.

       79.     Nissan breached its express Limited Warranty by refusing to repair the defective

Emergency Braking Systems in the Class Vehicles. Plaintiff presented her vehicles for repair

after the Emergency Braking System in her vehicle failed, providing Nissan an opportunity to

cure, and Nissan failed to repair the defects in her vehicle.

       80.     Further, Nissan has refused to provide an adequate warranty repair for the

Emergency Braking Defect, thus rendering the satisfaction of any notice requirement futile. As




                                     21
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 22 of 30 PageID #: 22
stated above, customers that have presented their vehicles for warranty repair due to the

Emergency Braking Defect have not been offered any adequate repair.

        81.    At the time of the sale to Plaintiff, Nissan knew, should have known, or was

reckless in not knowing of the vehicles’ inability to perform as warranted, but nonetheless failed

to rectify the situation and/or disclose the Emergency Braking Defect. Under the circumstances,

the remedies available under any informal settlement procedure would be inadequate, and any

requirement that Plaintiff to resort to an informal dispute resolution procedure and/or afford

Nissan a reasonable opportunity to cure its breach of warranties is excused and thus deemed

satisfied.

        82.    The amount in controversy of Plaintiff’s individual claim meets or exceeds the

sum of $25 and any other statutory minimum required to maintain this count.

        83.    As a direct and proximate result of Nissan’s breaches of its Limited Warranty and

the implied warranty of merchantability, Plaintiff have sustained damages in an amount to be

determined at trial.

        84.    Plaintiff, individually, seeks all damages permitted by law, including the

diminution in value of their vehicles, in an amount to be proven at trial.

        B.     Claims Brought on Behalf of the Connecticut Class

                                             COUNT 2

                            BREACH OF EXPRESS WARRANTY


        85.    Plaintiff incorporates by reference each allegation set forth in paragraphs 1-84.

        86.    Plaintiff brings this Count individually and on behalf of the other members of the

Connecticut Class (the “Class,” for purposes of this Count).




                                     22
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 23 of 30 PageID #: 23
        87.    Nissan is and was at all relevant times a merchant with respect to the Class

Vehicles.

        88.    In its Limited Warranty, Nissan expressly warranted that it would repair or

replace defective parts free of charge if the defects became apparent during the warranty period.

Nissan provides the following basic coverage warranty in its 2017 Warranty Information

Booklet, which upon information and belief, is substantially identical for all Class Vehicles:

“The basic coverage period is 36 months or 36,000 miles, whichever comes first. This warranty

covers any repairs needed to correct defects in materials or workmanship of all parts and

components of each new Nissan vehicle supplied by Nissan . . . .”

        89.    Nissan’s Limited Warranty formed the basis of the bargain that was reached when

Plaintiff and the other Class members purchased or leased their Class Vehicles.

        90.    Nissan breached its express warranty to repair defective parts in the Class

Vehicles. Nissan has not repaired the Class Vehicles’ Brake System Defect. Plaintiff Kemp

presented her vehicle for repair after the Emergency Braking System in her vehicle failed, and

Nissan failed to repair or replace the Emergency Braking System.

        91.    Further, Nissan has refused to provide an adequate warranty repair for the Brake

System Defect, thus rendering the satisfaction of any notice requirement futile. As stated above,

customers that have presented their vehicles for warranty repair due to the Emergency Braking

Defect, including Plaintiff, have not been offered any adequate repair.

        92.    The Limited Warranty fails in its essential purpose because the contractual

remedy is insufficient to make Plaintiff and the other Class members whole and because Nissan

has failed and/or has refused to adequately provide the promised remedies within a reasonable

time.




                                     23
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 24 of 30 PageID #: 24
       93.     Accordingly, recovery by Plaintiff and the other Class members is not limited to

the limited warranty of repair, and Plaintiff, individually and on behalf of the other Class

members, seeks all remedies as allowed by law.

       94.     Also, as alleged in more detail herein, at the time that Nissan warranted and sold

the Class Vehicles it knew that the Class Vehicles did not conform to the warranty and were

inherently defective, and Nissan improperly concealed material facts regarding its Class

Vehicles. Plaintiff and the other Class members were therefore induced to purchase or lease the

Class Vehicles under false pretenses.

       95.     As a direct and proximate result of Nissan’s breach of its express warranty,

Plaintiff and the other Class members have been damaged in an amount to be determined at trial.

                                  COUNT 3
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       96.     Plaintiff incorporates by reference each allegation set forth in paragraphs 1-95.

       97.     Plaintiff brings this Count individually and on behalf of the other members of the

Connecticut Class (the “Class,” for purposes of this Count).

       98.     Nissan is and was at all relevant times a merchant with respect to motor vehicles

under Connecticut law.

       99.     Pursuant to Conn. Gen. Stat. Ann. § 42a-2-314, a warranty that the Class Vehicles

were in merchantable condition was implied by law, and the Class Vehicles were bought and

sold subject to an implied warranty of merchantability.

       100.    The Class Vehicles did not comply with the implied warranty of merchantability

because, at the time of sale and at all times thereafter, they were defective and not in

merchantable condition, would not pass without objection in the trade, and were not fit for the




                                     24
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 25 of 30 PageID #: 25
ordinary purpose for which vehicles were used. Specifically, the Class Vehicles suffer from the

Emergency Braking Defect, described above.

        101.       Plaintiff Kemp presented her vehicle for repair after the Emergency Braking

System in her vehicle failed, and Nissan failed to repair or replace the Emergency Braking

System.

        102.       Further, Nissan has refused to provide an adequate warranty repair for the

Emergency Braking Defect, thus rendering the satisfaction of any notice requirement futile. As

stated above, customers that have presented their vehicles for warranty repair due to the

Emergency Braking Defect, including Plaintiff, have not been offered any adequate repair.

        103.       Plaintiff and the other Class members suffered injuries due to the defective nature

of the Class Vehicles and Nissan’s breach of the warranty of merchantability.

        104.       As a direct and proximate result of Nissan’s breach of the warranty of

merchantability, Plaintiff and the other Class members have been damaged in an amount to be

proven at trial.

                                          COUNT 4
                                  FRAUDULENT CONCEALMENT

        105.       Plaintiff incorporates by reference each allegation set forth in paragraphs 1-104.

        106.       Plaintiff brings this Count individually and on behalf of the other members of the

Connecticut Class (the “Class,” for purposes of this Count).

        107.       Nissan was aware of the Emergency Braking Defect within the Class Vehicles

when it marketed and sold the Class Vehicles to Plaintiff and the other members of the Class.

        108.       Having been aware of the Emergency Braking Defect within the Class Vehicles,

and having known that Plaintiff and the other members of the Class could not have reasonably

been expected to know of the Emergency Braking Defect, Nissan had a duty to disclose the



                                     25
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 26 of 30 PageID #: 26
defect to Plaintiff and the other members of the Class in connection with the sale or lease of the

Class Vehicles.

       109.    Nissan unlawfully concealed and failed to disclose the Emergency Braking Defect

to Plaintiff and the other members of the Class in connection with the sale of the Class Vehicles.

       110.    Further, Nissan has learned more about the Emergency Braking Defect and has

intentionally concealed and suppressed that information; Nissan has failed to recall the Class

Vehicles or otherwise inform the Class members of the Emergency Braking Defect.

       111.    For the reasons set forth above, the Emergency Braking Defect within the Class

Vehicles comprises material information with respect to the sale or lease of the Class Vehicles.

       112.    In purchasing the Class Vehicles, Plaintiff and the other members of the Class

reasonably relied on Nissan to disclose known material defects with respect to the Class

Vehicles.

       113.    Had Plaintiff and the other members of the Class known of the Emergency

Braking Defect within the Class Vehicles, they would have not purchased the Class Vehicles or

would have paid less for the Class Vehicles.

       114.    Through its omissions regarding the Emergency Braking Defect within the Class

Vehicles, Nissan intended to induce, and did induce, Plaintiff and the other members of the Class

to either purchase a Class Vehicle that they otherwise would not have purchased, or pay more for

a Class Vehicle than they otherwise would have paid.

       115.    As a direct and proximate result of Nissan’s omissions, Plaintiff and the other

members of the Class either overpaid for the Class Vehicles or would not have purchased the

Class Vehicles at all if the Emergency Braking Defect had been disclosed to them, and,

therefore, have incurred damages in an amount to be determined at trial.




                                     26
    Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 27 of 30 PageID #: 27
                                            COUNT 5
                                       UNJUST ENRICHMENT

            116.   Plaintiff incorporates by reference each allegation set forth in paragraphs 1-115.

            117.   Plaintiff brings this Count individually and on behalf of the other members of the

Connecticut Class (the “Class,” for purposes of this Count).

            118.   Nissan has benefitted from selling and leasing at an unjust profit defective Class

Vehicles that had artificially inflated prices due to Nissan’s concealment of the Emergency

Braking Defect, and Plaintiff and the other members of the Class have overpaid for these

vehicles.

            119.   Nissan has received and retained unjust benefits from Plaintiff and the other

members of the Class, and inequity has resulted.

            120.   It is inequitable and unconscionable for Nissan to retain these benefits.

            121.   Because Nissan concealed its fraud and deception, Plaintiff and the other

members of the Class were not aware of the true facts concerning the Class Vehicles and did not

benefit from Nissan’s misconduct.

            122.   Nissan knowingly accepted the unjust benefits of its wrongful conduct.

            123.   As a result of Nissan’s misconduct, the amount of its unjust enrichment should be

disgorged and returned to Plaintiff and the other members of the Class in an amount to be proven

at trial.

VII.        RELIEF REQUESTED

            WHEREFORE, Plaintiff, individually and on behalf of the other members of the

Connecticut Class, respectfully requests that the Court enter judgment in her favor and against

Defendants Nissan NA and Nissan MC as follows:




                                      27
     Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 28 of 30 PageID #: 28
                 a.    an order certifying the proposed Connecticut Class as requested herein,

including subclasses, designating Plaintiff as named representative of the Classes, and

designating the undersigned as Class Counsel;

                 b.    a declaration that the Emergency Braking Systems in the Class Vehicles

are defective;

                 c.    a declaration that Nissan is financially responsible for notifying all Class

members about the defective nature of the Class Vehicles;

                 d.    an order enjoining Nissan from further deceptive distribution, sales, and

lease practices with respect to the Class Vehicles;

                 e.    an order requiring Nissan to recall and permanently repair the Class

Vehicles, within a reasonable time period and at no cost to Class members, so that they no longer

possess the Emergency Braking Defect;

                 f.    an award to Plaintiff and the other Class members of compensatory,

exemplary, and statutory damages, including interest, in an amount to be proven at trial;

                 g.    an order that Nissan must disgorge, for the benefit of Plaintiff and the

other Class members, all or part of the ill-gotten profits it received from the sale or lease of the

Class Vehicles, or make full restitution to Plaintiff and the other Class members;

                 h.    an award of attorneys’ fees and costs as allowed by law;

                 i.    an award of pre-judgment and post-judgment interest, as provided by law;

and

                 j.    such other relief as may be appropriate under the circumstances.

VIII. DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable.




                                       28
      Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 29 of 30 PageID #: 29
Dated: September 27, 2019     Respectfully submitted,

                              By:/s/ J. Gerard Stranch, IV
                              J. Gerard Stranch, IV (BPR 23045)
                              Benjamin A. Gastel (BPR 28699)
                              BRANSTETTER, STRANCH & JENNINGS PLLC
                              223 Rosa L. Parks Avenue, Suite 200
                              Nashville, Tennessee 37203
                              Tel: (615) 254-8801
                              gerards@bsjfirm.com
                              beng@bsjfirm.com



                              Lynn A. Toops* (No. 26386-49)
                              Lisa M. La Fornara* (No. 35280-53)
                              COHEN & MALAD, LLP
                              One Indiana Square, Suite 1400
                              Indianapolis, IN 46204
                              Phone: 317-636-6481
                              Fax: 317-636-2593
                              ltoops@cohenandmalad.com
                              llafornara@cohenandmalad.com


                              *Pro Hac Forthcoming




                                    29
   Case 3:19-cv-00854 Document 1 Filed 09/27/19 Page 30 of 30 PageID #: 30
